
	
		III
		111th CONGRESS
		1st Session
		S. RES. 233
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Brownback submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commending Russ Meyer on his induction into
		  the National Aviation Hall of Fame.
	
	
		Whereas the leadership of Russ Meyer, former chairman and
			 chief executive officer of Cessna Aircraft Company and a leading proponent of
			 general aviation, has had a dramatic impact on the continued growth of the
			 aviation industry in Kansas and throughout the United States;
		Whereas Russ Meyer was one of the principal architects of
			 the General Aviation Revitalization Act of 1994 (Public Law 103–298; 108 Stat.
			 1552);
		Whereas Russ Meyer was instrumental in the development of
			 the Be A Pilot Program, which has resulted in tens of thousands
			 of new pilots and contributed more than $200,000,000 to the United States
			 economy through general aviation operations;
		Whereas Russ Meyer was the originator of the Citation
			 Special Olympics Airlift, in which hundreds of owners of Citation aircrafts
			 transport athletes from around the country to the Special Olympics National
			 Games; and
		Whereas Russ Meyer will join fellow residents of Kansas
			 Olive Beech and Walter Beech, Lloyd Stearman, Clyde Cessna, Amelia Earhart, and
			 Joe Engle in the National Aviation Hall of Fame: Now, therefore, be it
		
	
		That the Senate—
			(1)commends Russ
			 Meyer for being inducted into the National Aviation Hall of Fame;
			(2)recognizes the
			 achievements of Russ Meyer during his lifetime of service to the aviation
			 industry; and
			(3)directs the
			 Secretary of the Senate to transmit a copy of this resolution to Russ
			 Meyer.
			
